UNITED STATES COURT OF APPEALS
Filed 4/12/96
                             TENTH CIRCUIT

                                ______

SHEILA STEIN,                        )
                                     )
     Plaintiff-Appellant,            )
                                     )
v.                                   )            No. 95-6140
                                     )       (D.C. No. CIV-94-1264-A)
BROKEN ARROW POLICE; MIKE MARTIN,    )        (W. Dist. of Okla.)
Seargent; PENNY KUMROW; STEVE        )
KUMROW; LELA WALDEN; KEN WALDEN;     )
JIMMY COGHILL; SHARON PEARSON,       )
                                     )
     Defendants-Appellees.           )

                                ______

                       ORDER AND JUDGMENT*
                             ______

Before ANDERSON, BARRETT, and MURPHY, Circuit Judges.

                                ______

     After examining the briefs and the appellate record, this

panel has determined unanimously that oral argument would not

materially assist the determination of this appeal.       See Fed. R.

App. P. 34(a); Tenth Cir. R. 34.1.9.     The case is therefore

ordered submitted without oral argument.

          Sheila Stein, appearing pro se and in forma pauperis,

appeals from the district court’s Order dismissing her complaint



     *
      This Order and Judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of Tenth Cir. R. 36.3.
with prejudice to its refiling.

     Stein filed her 42 U.S.C. § 1983 complaint on August 9,

1994, alleging that the defendants violated her constitutional

rights under the Fourth, Eighth, and Fourteenth Amendments to the

United States Constitution when, while plaintiff was visiting at

the home of defendants Steve and Penny Kumrow in Oklahoma City,

Oklahoma, on or about February 6, 1994, those defendants,

together with the other defendants, forced the plaintiff to enter

a psychiatric hospital and/or an institution conducting

drug/alcohol programs.    Plaintiff alleged that the defendants

acted knowingly, maliciously, and intentionally.       She prayed that

the court award her compensatory and punitive damages of

$55,000,000 “and their life by firing squad after having spent

one year and one day consecutively in prison.”

     On appeal, Stein contends that her right under the

constitutional amendments pleaded were violated. She asks for

return of her money, property and children, alleging that she was

kidnaped.    She wants the defendants “behind bars.”

     A finding that a complaint is frivolous is a decision

entrusted to the discretion of the trial court, which we review

for an abuse of discretion.    Green v. Seymour, 59 F.3d 1073, 1077

(10th Cir. 1995).    An abuse of discretion has been defined as an

“arbitrary, capricious, whimsical, or manifestly unreasonable

judgment.”    FDIC v. Oldenburg, 34 F.3d 1529, 1555 (10th Cir.


                                  -2-
1994).

     Here, Stein has not even stated an arguable claim for

relief.   There has been no abuse of discretion by the district

court.

     We affirm for substantially the reasons set forth in the

district court’s Order of August 29,1994.   The mandate shall

issue forthwith.




                               Entered for the Court:



                               James E. Barrett,
                               Senior United States
                               Circuit Judge